Exhibit 10.2
SUBSCRIPTION AGREEMENT
This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into on
September 3, 2020, by and between Nikola Corporation, a Delaware corporation
(the “Company”), and General Motors Holdings LLC, a limited liability company
organized under the laws of the state of Delaware (“Subscriber”).
WHEREAS, concurrently with the execution of this Subscription Agreement, the
Company and Subscriber (or one or more of its Affiliates (as defined below)) are
entering into (i) the Master Electric Truck Development Agreement, (ii) the
Master Vehicle Supply Agreement Term Sheet and (iii) the Fuel Cell System Supply
Agreement Term Sheet, each dated the date hereof, providing for certain services
as specified in such agreements and term sheets (together with this Subscription
Agreement, the Stockholder Agreement, the Engineering Services Agreement and the
Battery Supply Agreement Term Sheet (as defined below), and including the
definitive agreements to be entered into in respect of each of the term sheets,
the “Transaction Agreements” and the transactions contemplated by the
Transaction Agreements, the “Transactions”);
WHEREAS, in connection with the Transactions, the Company has agreed to issue to
Subscriber and Subscriber has agreed to subscribe for and purchase from the
Company 47,698,545 shares of the Company’s common stock, $0.0001 par value per
share (the “Subscribed Shares”), representing an aggregate purchase price of two
billion dollars ($2,000,000,000) (the “Purchase Price”), and the Company desires
to issue and sell to Subscriber the Subscribed Shares in consideration of the
payment of the Purchase Price, which shall be paid by Subscriber entering into
or causing its applicable Affiliates to enter into the Master Electric Truck
Development Agreement, the Master Vehicle Supply Agreement Term Sheet, the
Engineering Services Agreement, the Fuel Cell System Supply Agreement Term Sheet
and the Battery Supply Agreement Term Sheet, and making or causing such
Affiliates to make the undertakings set forth therein (the “Obligations”), by or
on behalf of Subscriber to the Company; and
WHEREAS, at the Closing (as defined below), the Company and Subscriber (or one
or more of its Affiliates) are entering into (i) a Stockholder Agreement in
substantially the form attached hereto as Exhibit A setting forth certain
additional rights and obligations of the parties, including but not limited to
certain registration rights and lock up obligations, certain rights with respect
to the nomination of a director and certain other rights and obligations of the
parties (the “Stockholder Agreement”), (ii) the Engineering Services Agreement,
setting forth certain additional rights and obligations of the parties,
including but not limited to the provision of certain engineering services by
Subscriber to the Company (the “Engineering Services Agreement”) and (iii) the
Battery Supply Agreement Term Sheet, providing for the supply of batteries by
Subscriber to the Company for Class 7 and Class 8 vehicles (the “Battery Supply
Agreement Term Sheet” and, together with the Stockholders Agreement and the
Engineering Services Agreement, the “Closing Date Agreements”).





--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:
1.Subscription. Subject to the terms and conditions hereof, on the Closing Date
(as defined below), Subscriber hereby agrees to subscribe for and purchase, and
the Company hereby agrees to issue and sell to Subscriber at the Closing, the
Subscribed Shares (such subscription and issuance, the “Subscription”).
2. Closing.
(a)The consummation of the Subscription contemplated hereby (the “Closing”)
shall occur remotely via telephone or video conference at 9:00 a.m. (Eastern
time) on the second Business Day following the satisfaction or, to the extent
permitted by applicable Law, waiver of all conditions to the obligations of the
parties set forth in this Section 2 (other than such conditions as may be, by
their terms, only be satisfied at the Closing), or such other date or place as
mutually agreed upon between the Company and Subscriber (the “Closing Date”).
(b)On the Closing Date the Company shall deliver to Subscriber (i) the
Subscribed Shares in book entry form, free and clear of any liens or other
restrictions (other than those arising under this Subscription Agreement, the
Stockholder Agreement or state or federal securities Laws), in the name of
Subscriber (or its nominee in accordance with its delivery instructions) or to a
custodian designated by Subscriber, as applicable, and (ii) written notice from
the Company or its transfer agent evidencing the issuance to Subscriber of the
Subscribed Shares on and as of the Closing Date. The Company shall also deliver
to Subscriber and Subscriber shall also deliver to the Company a duly executed
counterpart of each of the Closing Date Agreements. For the purposes of this
Subscription Agreement, “Business Day” means any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed.
(c)The Closing shall be subject to the satisfaction or valid waiver (to the
extent permitted by applicable law) by the Company, on the one hand, or
Subscriber, on the other, of the conditions that, on the Closing Date:
(i)no suspension of the qualification of the Subscribed Shares for offering or
sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred;
(ii)each of the other Transaction Agreements (other than the Closing Date
Agreements) shall have been duly executed by the parties therein;


(iii)no government or governmental or regulatory body thereof, or political
subdivision thereof, whether domestic, multinational, foreign, federal,
provincial, state, municipal or local, or any agency, commission, administrative
entity, legislature or other instrumentality or authority thereof, or any court
or arbitrator (public or private), including any stock exchange (each, a
“Governmental Authority”) shall have enacted, issued, promulgated,
2



--------------------------------------------------------------------------------



enforced or entered any judgment, order, law, rule or regulation (whether
temporary, preliminary or permanent) which is then in effect and has the effect
of making consummation of the Transactions illegal or otherwise restraining or
prohibiting consummation of the Transactions; and no such Governmental Authority
shall have instituted or threatened in writing a proceeding seeking to impose
any such restraint or prohibition; and


(iv)all applicable waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”) shall have expired or early
termination of such waiting periods shall have been granted.


(d)The obligation of the Company to consummate the Closing shall be subject to
the satisfaction or valid waiver by the Company of the additional conditions
that, on the Closing Date:
(i)all representations and warranties of Subscriber contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date as if
made at and as of the Closing Date (except, in each case, to the extent that any
such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty will be so true and correct as of
such earlier date);
(ii)Subscriber shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;


(iii)The Company shall have received a certificate of Subscriber, dated as of
the Closing validly executed for and on behalf of Subscriber by a duly
authorized officer thereof, certifying that the conditions set forth in Sections
2(d)(i) and 2(d)(ii) have been satisfied; and


(iv)Subscriber shall have delivered a duly executed counterpart to each of the
Closing Date Agreements.


(e)The obligation of Subscriber to consummate the Closing shall be subject to
the satisfaction or valid waiver by Subscriber of the additional conditions
that, on the Closing Date:
(i)(A) the representations and warranties of the Company set forth in Section
3(f) shall be true and correct in all respects at and as of the Closing Date as
if made at and as of the Closing Date and (B) all representations and warranties
of the Company contained in this Subscription Agreement (other than those set
forth in Section 3(f)) shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Company Material Adverse Effect (as defined below), which representations and
warranties shall be true in all respects) at and as of the Closing Date as if
made at and as of the Closing Date (except, in each case, to the extent that any
such representation and warranty expressly speaks as
3



--------------------------------------------------------------------------------



of an earlier date, in which case such representation and warranty will be so
true and correct as of such earlier date);
(ii)the Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing;


(iii)Subscriber shall have received a certificate of the Company, dated as of
the Closing, validly executed for and on behalf of the Company by a duly
authorized officer thereof, certifying that the conditions set forth in Sections
2(e)(i) and 2(e)(ii) have been satisfied; and
(iv)the Company shall have delivered a duly executed counterpart to each of the
Closing Date Agreements.


(f)Prior to or at the Closing, Subscriber shall deliver to the Company a duly
completed and executed Internal Revenue Service Form W-9.
(g)Subject to the terms and conditions of this Subscription Agreement, each
party shall use its reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, and to assist and cooperate with the
other party in doing, all things necessary, proper or advisable under applicable
law to consummate the Closing, including (i) taking all necessary actions and
obtaining all necessary waivers, registrations, permits, authorizations, orders,
consents and approvals from Governmental Authorities, and the making of all
necessary registrations and filings (including filings with governmental
authorities, if any) and the taking of all steps as may be reasonably necessary
to obtain an approval or waiver from, or to avoid an action by, any Governmental
Authorities, (ii) the delivery of required notices to, and the obtaining of
required consents or waivers from, any third parties necessary, proper or
advisable to consummate the Closing and (iii) the execution and delivery of any
additional instruments necessary to consummate the Closing and to fully carry
out the purposes of this Subscription Agreement.
3.Company Representations and Warranties. The Company represents and warrants to
Subscriber as of the date hereof and as of the Closing Date that:
(a)The Company (i) is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of incorporation, (ii) has the requisite
power and authority to own, lease and operate its properties, to carry on its
business as it is now being conducted and to enter into and perform its
obligations under this Subscription Agreement and the other Transaction
Agreements, and (iii) is duly licensed or qualified to conduct its business and,
if applicable, is in good standing under the Laws of each jurisdiction (other
than its jurisdiction of incorporation) in which the conduct of its business or
the ownership of its properties or assets requires such license or
qualification, except, with respect to the foregoing clause (iii), where the
failure to be so licensed, qualified or in good standing would not reasonably be
expected to have a Company Material Adverse Effect. For purposes of this
Subscription Agreement, a “Company Material Adverse Effect” means an event,
change, development, occurrence, condition or effect with
4



--------------------------------------------------------------------------------



respect to the Company and its subsidiaries, taken together as a whole (on a
consolidated basis), that, individually or in the aggregate, has a material
adverse effect (i) on the business, financial condition or results of operations
of the Company and its subsidiaries, taken together as a whole (on a
consolidated basis) or (ii) on the Company or its applicable Affiliates’ ability
to consummate the Transactions, including the issuance of the Subscribed Shares,
or to comply with their respective obligations under the Transaction Agreements.
For purposes of this Subscription Agreement, an “Affiliate” of a party means a
corporation or other entity directly or indirectly controlling or controlled by
or under direct or indirect common control with such party, and “control”,
“controlling” and “controlled by” with respect to an entity means the direct or
indirect ownership of fifty percent (50%) or more of the voting rights (or their
equivalent) of such entity or the rights to exercise management control.
(b)The Subscribed Shares have been duly authorized and, when issued and
delivered to Subscriber against full payment therefor in accordance with the
terms of this Subscription Agreement, will be validly issued, fully paid and
non-assessable and free and clear of all liens and other encumbrances, and will
not be subject to any preemptive rights or other similar rights of stockholders
of the Company, except for restrictions imposed by applicable securities Laws,
the Company’s organizational documents or the Laws of its jurisdiction of
incorporation and this Subscription Agreement and the Stockholder Agreement.
(c)The Company has all requisite corporate power and authority to enter into and
to perform its obligations under this Subscription Agreement and the other
Transaction Agreements, to consummate the Transactions, including the issuance
and sale of the Subscribed Shares. This Subscription Agreement has been duly
executed and delivered by the Company, and assuming the due authorization,
execution and delivery of the same by Subscriber, this Subscription Agreement
shall constitute the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors generally and by the
availability of equitable remedies. The execution, delivery and performance by
the Company of this Subscription Agreement and the other Transaction Agreements
has been duly authorized by the Company’s Board of Directors and no other
corporate action on the part of the Company is necessary to authorize the
execution, delivery and performance by the Company of this Subscription
Agreement and the other Transaction Agreements. 
(d)The execution and delivery of this Subscription Agreement and the other
Transaction Agreements, the compliance by the Company with all of the provisions
of this Subscription Agreement and the other Transaction Agreements and the
consummation of the Transactions, including the issuance and sale of the
Subscribed Shares, will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of the Company pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan agreement, lease, license or other agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject; (ii) the
organizational documents of the Company; or (iii) any federal,
5



--------------------------------------------------------------------------------



provincial, state, local, municipal, international or foreign statute, law,
code, ordinance, decree, judgment, order, rule or regulation (“Law”) of any
Governmental Authority, having jurisdiction over the Company or any of its
properties that, in the case of clauses (i) and (iii), individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.
(e)Assuming the accuracy of the representations and warranties of Subscriber,
the Company is not required to obtain any consent, waiver, approval,
authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Authority, self-regulatory organization
(including The Nasdaq Stock Market (“NASDAQ”)) or other Person in connection
with the execution, delivery and performance of this Subscription Agreement or
any of the other Transaction Agreements and the consummation of the
Transactions, including the issuance and sale of the Subscribed Shares, other
than, if applicable, (i) filings required by applicable state securities Laws,
(ii) the filing of a Notice of Exempt Offering of Securities on Form D with the
United States Securities and Exchange Commission (“SEC”) under Regulation D of
the Securities Act of 1933, as amended (the “Securities Act”), (iii) any
applicable filings under the Securities Exchange Act of 1934 (the “Exchange
Act”), (iv) the filing of notification under the HSR Act and the expiration of
applicable waiting periods under the HSR Act, and (v) those the failure of which
to obtain, individually or in the aggregate, has not had and would not be
reasonably expected to have a Company Material Adverse Effect. For purposes of
this Subscription Agreement, “Person” means any person, individual, corporation,
limited liability company, partnership, trust or other nongovernmental entity or
any Governmental Authority.
(f)Since its initial public offering, the Company has filed, furnished or
otherwise transmitted in a timely manner all required reports, schedules, forms,
statements, and other documents with the SEC that the Company was required to
file under the Exchange Act. As of their respective dates, all reports filed by
the Company with the SEC (the “SEC Reports”) complied in all material respects
with the requirements of the Exchange Act, and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of the date of this Subscription Agreement, there are no
outstanding or unresolved comments in comment letters received from the SEC
staff with respect to any of the SEC Reports, and to the knowledge of the
Company, none of the SEC Reports are subject to ongoing SEC review.
(g)The financial statements of the Company included in the SEC Reports comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
6



--------------------------------------------------------------------------------



the case of unaudited statements, to normal, year-end audit adjustments. The
Company has not made any material change in the accounting practices and
policies applied in the preparation of its financial statements, except as
required by GAAP, SEC rule or policy or applicable Law. No financial statements
of any Person other than the Company and its consolidated subsidiaries are
required by GAAP to be included in the financial statements of the Company.
(h)As of the date hereof, the authorized capital stock of the Company consists
solely of 600,000,000 shares of common stock, par value $0.0001 per share
(“Common Stock”) and 150,000,000 shares of preferred stock, par value $0.0001
per share (“Preferred Stock”). As of the date hereof, 383,713,062 shares of
Common Stock and no shares of Preferred Stock were issued and outstanding. As of
the date hereof, 890,000 warrants, each exercisable to purchase one share of
Common Stock at $11.50 per share (“Warrants”), were issued and outstanding. All
(i) issued and outstanding Common Stock has been duly authorized and validly
issued, is fully paid and non-assessable and is not subject to preemptive rights
and (ii) outstanding Warrants have been duly authorized and validly issued, are
fully paid and not subject to preemptive rights. Other than (x) shares
underlying the Warrants, (y) shares of Common Stock reserved for issuance
pursuant to the Company’s 2020 Stock Incentive Plan, the Company’s 2020 Employee
Stock Purchase Plan, and the Nikola Corporation 2017 Stock Option Plan and (z)
shares issued pursuant to the Founder Stock Option Plan dated November 9, 2018,
the Company has no other shares of capital stock or warrants or other rights to
purchase capital stock outstanding as of the date hereof. There are no
securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Subscribed Shares.
(i)Except for such matters as, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect,
(i) as of the date hereof, there is no, and since September 30, 2018, there has
not been any, suit, action, proceeding, investigation or arbitration before a
Governmental Authority pending, or, to the knowledge of the Company, threatened
in writing against the Company or (ii) as of the date hereof, there is no
judgment, decree, injunction, ruling or order of any Governmental Authority
outstanding against the Company.  
(j)Since June 30, 2020, there has been no event, occurrence or development that,
individually or in the aggregate, has had or would reasonably be expected to
have a Company Material Adverse Effect.
(k)There are no liabilities of the Company and its subsidiaries of the type
required to be reflected on a balance sheet prepared in accordance with GAAP,
other than liabilities (i) specifically reflected or adequately reserved against
on the financial statements of the Company included in the SEC Reports or the
notes thereto, or (ii) incurred since June 30, 2020 in the ordinary course of
business, that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.
(l)The issued and outstanding Common Stock is registered pursuant to Section
12(b) of the Exchange Act and listed for trading on Nasdaq under the symbol
“NKLA.” There is no suit, action, proceeding or investigation pending or, to the
knowledge of the Company, threatened against the Company by Nasdaq or the
Commission with respect to any intention by
7



--------------------------------------------------------------------------------



such entity to deregister the Common Stock or prohibit or terminate the listing
of the Common Stock on Nasdaq. The Company has taken no action that is designed
to terminate the registration of the Common Stock under the Exchange Act.
(m)Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Subscribed Shares by
the Company to Subscriber and the Subscribed Shares will be issued in compliance
in all material respects with all applicable federal and state securities Laws
and the rules and regulations of NASDAQ.
(n)Except for such matters as, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect,
including the issuance and sale of the Subscribed Shares, (i) the Company and
its subsidiaries are, and since January 1, 2020, have been, in compliance with
all applicable Laws and Company permits, (ii) the Company and its subsidiaries
hold all permits necessary for the lawful conduct of their businesses and the
ownership and operation of their assets and properties as conducted as of the
date of this Subscription Agreement, and (iii) since January 1, 2020, no action,
demand, inquiry or investigation has occurred or been pending or threatened in
writing, alleging that the Company or any of its subsidiaries is not in
compliance with any material applicable Law or permit.
(o)Except for such matters as, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect,
since September 30, 2018, neither the Company nor any of its subsidiaries, nor,
to the knowledge of the Company, any director, officer, agent, employee or other
Person acting on behalf of the Company or any of its subsidiaries, has: (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, applicable
legislation implementing the Organization for Economic Co-operation and
Development Convention on Bribery of Foreign Public Officials in International
Business Transactions, and the rules and regulations thereunder or any other
similar applicable foreign or domestic Laws; or (iv) made any illegal bribe,
payoff, influence payment, kickback or other unlawful payment.
(p)Since September 30, 2018, (i) each of the Company and its subsidiaries has
been in material compliance with all applicable economic sanctions and export
control Laws in the jurisdictions where it conducts business, and (ii) neither
the Company nor any of its subsidiaries nor, to the knowledge of the Company,
any director, officer, agent, employee or controlled Affiliate of the Company or
any of its subsidiaries is currently subject to any sanctions administered and
Laws enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).
(q)Since September 30, 2018, the operations of the Company and each of its
subsidiaries are and have been conducted at all times in compliance with
applicable money laundering Laws of all jurisdictions to which the Company or
its subsidiaries are subject, the rules and regulations thereunder issued,
administered or enforced by any Governmental
8



--------------------------------------------------------------------------------



Authority (collectively, the “Company Money Laundering Laws”) and no action by
or before any Governmental Authority involving the Company or any of its
subsidiaries with respect to the Company Money Laundering Laws is pending or, to
the knowledge of the Company, threatened in writing.
(r)The Company has no “rights plan,” “rights agreement” or “poison pill” in
effect. Assuming that neither Subscriber nor any of its Affiliates is an
“interested stockholder” of the Company within the meaning of Section 203 of the
Delaware General Corporation Law (“DGCL”) as of immediately prior to the
execution and delivery of this Subscription Agreement, the Company has taken all
actions necessary to approve the issuance and sale of the Subscribed Shares to
Subscriber and all other transactions occurring pursuant to or as permitted by
the this Subscription Agreement or any other Transaction Agreement for purposes
of any applicable state takeover or similar statute or regulation. No other
state takeover or similar statute or regulation is applicable to this
Subscription Agreement, the sale and issuance of the Subscribed Shares, the
other transactions contemplated by this Subscription Agreement or compliance
with the terms of this Subscription Agreement.
(s)Except for such matters as, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect:
(i) no examination or audit of any Tax Return relating to any Taxes of the
Company or any of its subsidiaries or with respect to any Taxes due from the
Company or any of its subsidiaries by any Governmental Authority is currently in
progress or threatened in writing and (ii) neither the Company nor any of its
subsidiaries has engaged in any “listed transaction” within the meaning of
Treasury Regulations Section 1.6011-4(b)(2). For purposes of this Subscription
Agreement, (A) “Tax” means all federal, state, local and foreign income,
profits, franchise, gross receipts, environmental, customs duty, capital stock,
severance, stamp, payroll, sales, employment, unemployment, disability, use,
property, withholding, excise, license, production, value added, occupancy and
other taxes, duties or other like assessments of any nature whatsoever imposed
by any Governmental Authority, together with all interest, penalties and
additions imposed with respect to such amounts; and (B) “Tax Return” means all
returns, declarations and reports (including any attached schedules) filed or
required to be filed with a Tax authority, including any information return,
claim for refund, amended return, declaration of estimated Tax, election or
disclosure.
(t)The Company or a subsidiary thereof exclusively owns or jointly owns all
Intellectual Property owned or purported to be owned by the Company or its
subsidiaries free and clear of all liens or other encumbrances and owns or
possesses valid licenses or other valid rights to license all other Intellectual
Property used or held for use by the Company. No claims or other suits, actions
or other proceedings are pending or, to the knowledge of the Company, threatened
in writing, against the Company or a subsidiary thereof alleging that the
Company or a subsidiary thereof has infringed, misappropriated, diluted or
otherwise violated any Intellectual Property rights of any other third party, or
that contest the validity, scope, ownership or enforceability of any
Intellectual Property owned by the Company or a subsidiary thereof. To the
knowledge of the Company, the Company’s and its subsidiaries’ operation of their
respective businesses, as currently conducted and contemplated to be conducted,
do not infringe,
9



--------------------------------------------------------------------------------



misappropriate or otherwise violate, and since September 30, 2018 have not
infringed, misappropriated, diluted or otherwise violated, any Intellectual
Property of any other Person. To the knowledge of the Company, no Person is
infringing, misappropriating, diluting or otherwise violating, any Intellectual
Property owned or licensed by the Company or any of its subsidiaries. As used
herein, the term “Intellectual Property” means (i) patents, patent disclosures
and inventions (whether patentable or not); (ii) copyrights and copyrightable
works (including computer programs), and rights in data and databases; (iii)
trade secrets, know-how and other confidential information; (iv) trademarks,
trade dress, service marks, trade names, logos, domain names, slogans and any
other identifiers of source, origin or goodwill (including brand names, product
names, and logos), drawings or graphic content, sound, colors, shapes and
letters and characters which create trademarks, service marks, trade dress or
other marks, together with the goodwill of the business connected to the
foregoing; and (iv) all other intellectual property and proprietary rights, in
each case whether registered or unregistered and including all applications for,
and renewals or extensions of, such rights, and all similar or equivalent rights
or forms of protection in any part of the world.
(u)To the knowledge of the Company, neither the Company nor any of its
subsidiaries has experienced a security breach or other unauthorized access
event involving personal information held by, or on behalf of, the Company or
its subsidiaries. To the knowledge of the Company, the Company and its
subsidiaries are, and since September 30, 2018 have been, in compliance in all
material respects with all federal, state and local data privacy Laws of the
United States and other jurisdictions in which the Company and its subsidiaries
do business.
(v)Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any other entity which is a member of a controlled group of
entities (within the meaning of Sections 414(b), (c), (m) or (o) of the Internal
Revenue Code) of which the Company is a member (each, an “ERISA Affiliate”)
would have any liability (each, a “Plan”) has been established and maintained in
material compliance with its terms and with the requirements prescribed by any
and all statutes, orders, rules and regulations (including, but not limited to,
the extent applicable, ERISA and the Internal Revenue Code) which are applicable
to such plan, except for noncompliance that would not reasonably be expected to
result in material liability to the Company and its subsidiaries, taken as a
whole. Neither the Company nor any of its ERISA Affiliates has incurred a
material liability under Title IV of ERISA or Section 412 of the Internal
Revenue Code that has not been satisfied in full, and no reasonably foreseeable
condition exists that presents a material risk to the Company or any ERISA
Affiliate of incurring any such liability. All material insurance premiums with
respect to Plans, including premiums to the Pension Benefit Guaranty
Corporation, have been paid when due. Neither the Company nor any of its ERISA
Affiliates contributes to a “multiemployer plan,” as defined in Section 3(37) of
ERISA. There is no pending audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor or any other applicable governmental
agency with respect to any Plan that could reasonably be expected to result in
material liability to the Company and its subsidiaries, taken as a whole.
10



--------------------------------------------------------------------------------



(w)Except for the representations and warranties made by the Company in this
Section 3 or in any other Transaction Agreements, neither the Company, nor any
of its Affiliates nor any other Person acting on its behalf makes any other
express or implied representation or warranty. No investigation of the Company
conducted by Subscriber or on its behalf shall affect or be deemed to modify any
representation or warranty made by the Company in this Section 3 or in any other
Transaction Agreements. Except for the representations and warranties expressly
set forth in Section 4 or in any other Transaction Agreements, the Company
acknowledges that neither Subscriber nor any other Person on its behalf has made
or is making any other express or implied representation or warranty. No
investigation of Subscriber conducted by the Company or on its behalf shall
affect or be deemed to modify any representation or warranty made by Subscriber
in Section 4 or in any other Transaction Agreements.
4.    Subscriber Representations and Warranties. Subscriber represents and
warrants to the Company as of the date hereof and as of the Closing Date that:
(a)Subscriber (i) is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, (ii) has the requisite power and
authority necessary to carry on its business as it is now being conducted and to
enter into and perform its obligations under this Subscription Agreement and the
other Transaction Agreements, and (iii) is duly licensed or qualified to conduct
its business and, if applicable, is in good standing under the Laws of each
jurisdiction (other than its jurisdiction of organization) in which the conduct
of its business or the ownership of its properties or assets requires such
license or qualification, except, with respect to the foregoing clause (iii)
where the failure to be so licensed, qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Subscriber
Material Adverse Effect. For purposes of this Subscription Agreement, a
“Subscriber Material Adverse Effect” means an event, change, development,
occurrence, condition or effect with respect to Subscriber that would have a
material adverse effect on Subscriber’s or its applicable Affiliates’ ability to
consummate the Transactions, including the purchase of the Subscribed Shares or
to comply with their respective obligations under the Transaction Agreements.
(b)Subscriber has all requisite limited liability company power and authority to
enter into and to perform its obligations under this Subscription Agreement and
the other Transaction Agreements, to consummate the Transactions, including the
purchase of the Subscribed Shares. This Subscription Agreement has been duly
executed and delivered by Subscriber, and assuming the due authorization,
execution and delivery of the same by the Company, this Subscription Agreement
shall constitute the valid and legally binding obligation of Subscriber,
enforceable against Subscriber in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors generally and by the
availability of equitable remedies. The execution, delivery and performance by
Subscriber of this Subscription Agreement and the other Transaction Agreements
has been duly authorized by Subscriber’s managing member and no other corporate
action on the part of Subscriber is necessary to authorize the execution,
delivery and performance by Subscriber of this Subscription Agreement and the
other Transaction Agreements.
11



--------------------------------------------------------------------------------



(c)The execution and delivery of this Subscription Agreement and the other
Transaction Agreements, the compliance by Subscriber with all of the provisions
of this Subscription Agreement and the other Transaction Agreements and the
consummation of the Transactions, including the purchase of the Subscribed
Shares, will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of Subscriber pursuant to the terms of (i) any indenture, mortgage, deed
of trust, loan agreement, lease, license or other agreement or instrument to
which Subscriber is a party or by which Subscriber is bound or to which any of
the property or assets of Subscriber is subject; (ii) the organizational
documents of Subscriber; or (iii) any Law of any Governmental Authority, having
jurisdiction over Subscriber or any of its properties that, in the case of
clauses (i) and (iii), individually or in the aggregate, has had or would be
reasonably expected to have a Subscriber Material Adverse Effect.  


(d)No consent, approval, qualification, order or authorization of, or filing
with, any Governmental Authority is required on the part of Subscriber in
connection with its execution, delivery or performance of this Subscription
Agreement other than, if applicable, (i) filings required by applicable state
securities Laws, (ii) such filings and notifications as may be required to be
made by it under HSR Act and the expiration of applicable waiting periods under
the HSR Act, (iii) any applicable filings under the Exchange Act, and (iv) those
the failure of which to obtain, individually or in the aggregate, has not had
and would not be reasonably expected to have a Subscriber Material Adverse
Effect.


(e)Subscriber (i) acknowledges that it is acquiring the Subscribed Shares
pursuant to an exemption from registration under the Securities Act solely for
investment with no intention to distribute any of the Subscribed Shares to any
Person, (ii) will not sell, transfer, or otherwise dispose of any of the
Subscribed Shares, except in compliance with this Subscription Agreement and the
Stockholder Agreement, and the registration requirements or exemption provisions
of the Securities Act and any other applicable securities Laws, (iii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Subscribed Shares and of making an informed investment
decision, (iv) is an “accredited investor” (as that term is defined by Rule 501
of the Securities Act), (v) is a “qualified institutional buyer” (as that term
is defined in Rule 144A of the Securities Act) and (vi) (A) has been furnished
with or has had access to all the information that it considers necessary or
appropriate to make an informed investment decision with respect to the
Subscribed Shares, (B) has had an opportunity to discuss with the Company and
its representatives the intended business and financial affairs of the Company
and to obtain information necessary to verify any information furnished to it or
to which it had access.


(f)Subscriber understands that the Subscribed Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Subscribed Shares have not been registered under the
Securities Act or any state or other applicable securities Laws. Subscriber
understands that the Subscribed Shares may not be resold, transferred, pledged
or otherwise disposed of by Subscriber absent an effective registration
statement under the Securities Act, except (i) to the Company or a subsidiary
thereof,
12



--------------------------------------------------------------------------------



or (ii) pursuant to an applicable exemption from the registration requirements
of the Securities Act, and, in each of cases (i) and (ii), in accordance with
any applicable securities Laws of the states and other jurisdictions of the
United States.


(g)Subscriber understands that the Subscribed Shares are being offered and
issued to Subscriber in reliance on specific exemptions from the
registration    requirements of United States federal and state securities Laws
and that the Company is relying in part upon the truth and accuracy of, and
Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings set forth herein in order to determine the
availability of such exemptions and the eligibility of Subscriber to acquire the
Subscribed Shares.


(h)Subscriber understands and agrees that Subscriber is purchasing the
Subscribed Shares directly from the Company. Subscriber further acknowledges
that there have not been, and Subscriber hereby agrees that it is not relying
on, any representations, warranties, covenants and agreements made to Subscriber
by the Company, or any other Person, expressly or by implication, other than
those representations, warranties, covenants and agreements of the Company set
forth in this Subscription Agreement or in the other Transaction Agreements. In
connection with the due diligence investigation of the Company by Subscriber and
its representatives, Subscriber and its representatives have received and may
continue to receive from the Company and its representatives certain estimates,
projections, forecasts and other forward-looking information, as well as certain
business plan information, regarding the Company and their respective businesses
and operations. Subscriber hereby acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections, forecasts and other
forward-looking statements, as well as in such business plans, with which
Subscriber is familiar, that Subscriber is making its own evaluation of the
adequacy and accuracy of all estimates, projections, forecasts and other
forward-looking information, as well as such business plans, so furnished to
Subscriber (including the reasonableness of the assumptions underlying such
estimates, projections, forecasts, forward-looking information or business
plans), and that except for the representations and warranties made by the
Company in Section 3 of this Subscription Agreement, Subscriber will have no
claim against the Company. For the avoidance of doubt, the foregoing shall not
limit any party’s rights or obligations in respect of forecasts to be delivered
pursuant to any other Transaction Agreement.


(i)In making its decision to purchase the Subscribed Shares, Subscriber has
relied solely upon independent investigation made by Subscriber. Subscriber
acknowledges and agrees that Subscriber has received such information as
Subscriber deems necessary in order to make an investment decision with respect
to the Subscribed Shares, including with respect to the Company and the
Transactions. Subscriber represents and agrees that Subscriber and Subscriber’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as Subscriber and
such Subscriber’s professional advisor(s), if any, have deemed necessary to make
an investment decision with respect to the Subscribed Shares. Subscriber has had
an opportunity to seek, and has sought, such accounting, legal, business and Tax
advice as Subscriber has considered necessary to make an informed investment
decision in the Subscribed Shares.


13



--------------------------------------------------------------------------------



(j)Subscriber has adequately analyzed and fully considered the risks of an
investment in the Subscribed Shares and determined that the Subscribed Shares
are a suitable investment for Subscriber and that Subscriber is able at this
time and in the foreseeable future to bear the economic risk of a total loss of
Subscriber’s investment in the Company. Subscriber acknowledges specifically
that a possibility of total loss exists.


(k)Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Subscribed Shares or made any
findings or determination as to the fairness of this investment.


(l)Neither the due diligence investigation conducted by Subscriber in connection
with making its decision to acquire the Subscribed Shares nor any
representations and warranties made by Subscriber herein shall modify, amend or
affect Subscriber’s right to rely on the truth, accuracy and completeness of the
Company’s representations and warranties contained herein or in any other
Transaction Agreements.


(m)Except for such matters as, individually and in the aggregate, have not had
and would not reasonably be expected to have a Subscriber Material Adverse
Effect, since September 30, 2018, neither Subscriber nor any of its
subsidiaries, nor, to the knowledge of Subscriber, any director, officer, agent,
employee or other Person acting on behalf of Subscriber or any of its
subsidiaries, has: (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
applicable legislation implementing the Organization for Economic Co-operation
and Development Convention on Bribery of Foreign Public Officials in
International Business Transactions, and the rules and regulations thereunder or
any other similar applicable foreign or domestic Laws; or (iv) made any illegal
bribe, payoff, influence payment, kickback or other unlawful payment.


(n)Since September 30, 2018, (i) each of Subscriber and its subsidiaries has
been in material compliance with all applicable economic sanctions and export
control Laws in the jurisdictions where it conducts business, and (ii) neither
Subscriber nor any of its subsidiaries nor, to the knowledge of Subscriber, any
director, officer, agent, employee or controlled Affiliate of Subscriber or any
of its subsidiaries is currently subject to any sanctions administered and Laws
enforced by OFAC. Subscriber further represents and warrants that, to the extent
required, it maintains policies and procedures reasonably designed to ensure
that the funds held by Subscriber and to be used for the Obligations to purchase
the Subscribed Shares were legally derived.


(o)Since September 30, 2018, the operations of Subscriber are and have been
conducted at all times in compliance with applicable money laundering Laws of
all jurisdictions to which Subscriber or its subsidiaries are subject, the rules
and regulations thereunder issued, administered or enforced by any Governmental
Authority (collectively, the “Subscriber Money Laundering Laws”) and no action
by or before any Governmental Authority involving Subscriber
14



--------------------------------------------------------------------------------



or any of its subsidiaries with respect to the Subscriber Money Laundering Laws
is pending or, to the knowledge of the Company, threatened in writing.


(p)Subscriber does not have, as of the date hereof, and during the 30-day period
immediately prior to the date hereof such Subscriber has not entered into, any
“put equivalent position” as such term is defined in Rule 16a-1 under the
Exchange Act or short sale positions with respect to the securities of the
Company.


(q)Neither Subscriber nor any of its Affiliates owns any capital stock of the
Company.


(r)Except for the representations and warranties made by Subscriber in this
Section 4 or in any other Transaction Agreements, neither Subscriber, nor any of
its Affiliates nor any other Person acting on its behalf makes any other express
or implied representation or warranty. No investigation of Subscriber conducted
by the Company or on its behalf shall affect or be deemed to modify any
representation or warranty made by Subscriber in this Section 4 or in any other
Transaction Agreements. Except for the representations and warranties expressly
set forth in Section 3 or in any other Transaction Agreements, Subscriber
acknowledges that neither the Company nor any other Person on its behalf has
made or is making any other express or implied representation or warranty. No
investigation of the Company conducted by Subscriber or on its behalf shall
affect or be deemed to modify any representation or warranty made by the Company
in Section 3 or in any other Transaction Agreements.


5.    Regulatory Approvals.
(a)Each of the Company and Subscriber made filings with respect to the purchase
by Subscriber of the Subscribed Shares under the HSR Act on August 19, 2020. The
Company shall promptly execute and file, or join in the execution and filing of,
any other application, notification (including any notification or provision of
information, if any, that may be required under the HSR Act or applicable
foreign antitrust Laws) or other document that may be necessary in order to
obtain the authorization, approval or consent of any Governmental Authority,
that may be reasonably required in connection with the consummation of the
Subscription contemplated hereby. The Company shall use commercially reasonable
efforts to obtain, and to cooperate with Subscriber to promptly obtain, all such
authorizations, approvals and consents. The Company shall give Subscriber
reasonable advance notice of any material communication between the Company and
any Governmental Authority regarding such filings, and, to the extent permitted
by the applicable Governmental Authority, allow Subscriber to attend, to
participate at, and to provide input into, any meeting, telephone call or any
other communication with any Governmental Authority with respect to any filing,
investigation, possible resolution or commitment or other inquiring or
proceeding related to the Transactions. If the Company or any Affiliate of the
Company receives any formal or informal request for supplemental information or
documentary material from any Governmental Authority with respect to the
Subscription, then the Company shall make, or cause to be made, as soon as
reasonably practicable, a response in compliance with such request. The Company
shall direct, in its sole discretion, the making of such response, but shall
provide Subscriber with advance
15



--------------------------------------------------------------------------------



notice of such request and consult with and consider in good faith the views of
Subscriber in its response.
(b)Subscriber shall promptly execute and file, or join in the execution and
filing of, any application, notification (including any notification or
provision of information, if any, that may be required under the HSR Act or
applicable foreign antitrust Laws) or other document that may be necessary in
order to obtain the authorization, approval or consent of any Governmental
Authority that may be reasonably required in connection with the consummation of
the Subscription contemplated hereby. Subscriber shall use commercially
reasonable efforts to obtain all such authorizations, approvals and consents.
Subscriber shall give the Company reasonable advance notice of any material
communication between Subscriber and any Governmental Authority regarding such
filings, and, to the extent permitted by the applicable Governmental Authority,
allow the Company to attend, to participate at, and to provide input into, any
meeting, telephone call or any other communication with any Governmental
Authority with respect to any filing, investigation, possible resolution or
commitment or other inquiring or proceeding related to the Transactions. Prior
to the date hereof, Subscriber has paid the filing fees for the notification
filing required under the HSR Act for the purchase by Subscriber of the
Subscribed Shares. If Subscriber or any Affiliate of Subscriber receives any
formal or informal request for supplemental information or documentary material
from any Governmental Authority with respect to the investment, then Subscriber
shall make, or cause to be made, as soon as reasonably practicable, a response
in compliance with such request. Subscriber shall direct, in its sole
discretion, the making of such response, but shall provide the Company with
advance notice of such request and consider in good faith the views of the
Company in its response.


(c)Notwithstanding anything to the contrary in this Agreement, neither
Subscriber nor the Company shall be required to (i) litigate or contest any
administrative proceeding or court action that may be instigated by any
Governmental Authority or other Person seeking to enjoin or otherwise prevent
the consummation of the transactions contemplated by this Agreement or be
required to enter into any consent decree or other agreement to avoid the
commencement of such litigation or (ii) agree to hold separate, divest, license
or cause a third party to purchase any of the assets or businesses of the
Company, Subscriber or any of their respective Affiliates.


6.    Other Covenants.
(a)The Company agrees that, from the date of this Subscription Agreement until
the earlier of the termination of this Agreement or the Closing, neither the
Company nor any of its subsidiaries will, except as required or expressly
permitted by this Subscription Agreement or the other Transaction Agreements, or
to the extent that Subscriber otherwise consents in writing:
(i)take any action to adopt or implement a plan of complete or partial
liquidation, dissolution, merger, reorganization or restructuring, other than
any such actions taken with respect to the subsidiaries in the ordinary course
of business;


16



--------------------------------------------------------------------------------



(ii)declare, set aside, make or pay any dividend or other distribution, payable
in cash, securities, property or otherwise, other than dividends by wholly-owned
subsidiaries to the Company or to other wholly-owned subsidiaries;


(iii)reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock; or


(iv)enter into any agreement to do any of the foregoing.


(b)As promptly as practicable following the date of this Subscription Agreement,
the Company and Subscriber shall cooperate in good faith to allocate the fair
market value of the Subscribed Shares among the Obligations in a reasonable
manner that seeks to optimize the Tax efficiency to all parties. The Company and
Subscriber agree to report the Transactions consistently with any such agreed
allocation for all Tax purposes.
(c)The Company and Subscriber shall negotiate in good faith to resolve such
issues as remain outstanding and finalize each of the Engineering Services
Agreement and the Battery Supply Agreement Term Sheet within five (5) days
following the date of this Subscription Agreement and, in any event, as promptly
as practicable following the date of this Subscription Agreement.


(d)Between the date hereof and the earlier of (i) the Closing and (ii) the
termination of this Subscription Agreement, the Company shall, and shall cause
its Affiliates to, negotiate exclusively with Investor and its Affiliates in
connection with matters relating to the design, development and engineering of,
the battery and fuel cell supply for, or contract manufacturing for, any battery
or fuel cell powered pick-up truck.


7.    Further Assurances. At the Closing, the parties hereto shall execute and
deliver such additional documents and take such additional actions as the
parties reasonably may deem to be practical and necessary in order to consummate
the Subscription as contemplated by this Subscription Agreement.
8.    Termination. This Subscription Agreement may be terminated: (a) by a
mutual written agreement of the Company and Subscriber at any time prior to the
Closing Date (assuming the Closing Date is not the date hereof), and be void and
of no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof; (b) (i) by the Company, by written notice to Subscriber, if
Subscriber breaches or fails to perform any of its representations, warranties
or covenants contained in this Agreement and such breach or failure to perform
(1) would give rise to the failure of a condition set forth in Section 2(d), (2)
cannot be or has not been cured within thirty (30) days following delivery of
written notice of such breach or failure to perform and (3) has not been waived
by the Company, or (ii) by Subscriber, by written notice to the Company, if the
Company breaches or fails to perform in any respect any of its representations,
warranties or covenants contained in this Agreement and such breach or failure
to perform (x) would give rise to the failure of a condition set forth in
Section 2(e), (y) cannot be or has not been cured within
17



--------------------------------------------------------------------------------



thirty (30) days following delivery of written notice of such breach or failure
to perform and (z) has not been waived by Subscriber; or (c) by the Company or
Subscriber, by written notice to the other, if the Closing shall not have
occurred by December 3, 2020 (the “Outside Date”) or if a court of competent
jurisdiction or other Governmental Authority shall have issued a final and
nonappealable order or shall have taken any other action, having the effect of
permanently restraining, enjoining or otherwise prohibiting the Closing or
making consummation of the Closing illegal; provided, however, that the right to
terminate this Agreement pursuant to this Section 8(c) shall not be available to
any party whose breach of any representation, warranty, covenant or agreement
set forth in this Agreement has been the cause of, or resulted in the failure of
the Closing to occur by the Outside Date, or in the issuance, promulgation,
enforcement or entry of any such order, as applicable; provided, further, that
termination of this Subscription Agreement will not relieve any party from
liability for any willful breach hereof prior to the time of termination, and
each party will be entitled to any remedies at law or in equity to recover
Losses arising from such breach. For purposes of this Subscription Agreement, a
“Loss” means any loss, liability, obligation, cost, damage, royalty, deficiency,
action, judgment, interest, penalty, Tax, fine, cost, or expense of whatever
kind, including all reasonable attorneys’ fees in connection with the foregoing,
and the cost of enforcing any rights hereunder and the cost of pursuing any
insurance providers.  
9.    Miscellaneous.
(a)All notices, requests, demands, claims, and other communications hereunder
shall be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (i) when delivered personally to the
recipient, (ii) when sent by electronic mail, on the date of transmission to
such recipient (if sent prior to 2:00 p.m. (Eastern time) on such date,
otherwise, the date of transmission shall be the following Business Day), (iii)
one Business Day after being sent to the recipient by reputable overnight
courier service (charges prepaid), or (iv) four (4) Business Days after being
mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, and, in each case, addressed to the intended
recipient at its address or electronic mail address specified below or to such
electronic mail address or address as subsequently modified by written notice
given in accordance with this Section 9(a):
If to the Company:


Nikola Corporation
4141 E. Broadway Road
Phoenix, AZ 850404
Attention: Britton Worthen, Chief Legal Officer
Email:


with a copy (which will not constitute effective notice) to:


Pillsbury Winthrop Shaw Pittman LLP
2550 Hanover Street
18



--------------------------------------------------------------------------------



Palo Alto, CA 94304
Attention: Stanley Pierson and Gabriella Lombardi
Email:


If to Subscriber:


General Motors Holdings LLC
300 Renaissance Center
Detroit, MI 48265
Attention: Craig Glidden and Elena Centeio
Email:     

with a copy (which will not constitute effective notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Scott Barshay and Steven Williams
Email:
(b)Subscriber acknowledges that the Company and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Company if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
Subscriber set forth herein are no longer accurate in all material respects. The
Company acknowledges that Subscriber and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, the Company
agrees to promptly notify Subscriber if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties of
the Company set forth herein are no longer accurate in all material respects.
(c)Each of the Company and Subscriber is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.


(d)Except as provided in any Transaction Agreement, each party shall pay all of
its own expenses in connection with this Subscription Agreement and the
Transactions. 


(e)Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder (other than the Subscribed Shares acquired hereunder, if
any) may be transferred or assigned. Neither this Subscription Agreement nor any
rights that may accrue to the Company hereunder may be transferred or assigned.
Notwithstanding the foregoing, with the Company’s prior written consent,
Subscriber may assign its rights and obligations under this Subscription
19



--------------------------------------------------------------------------------



Agreement to one or more of its Affiliates, provided that no such assignment
shall relieve Subscriber of its obligations hereunder if any such assignee fails
to perform such obligations.


(f)All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Closing.


(g)From and after the Closing, the Company shall be subject to the
indemnification obligations set forth on Exhibit 9(g) to this Agreement.


(h)Subscriber and the Company shall consult with each other before issuing, and
give each other the opportunity to review and comment upon, any press release or
other public statements with respect to the Subscription, and shall not issue
any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, judgment, court
process or the rules and regulations of any national securities exchange or
national securities quotation system. For the avoidance of doubt, the foregoing
shall not limit any restrictions on either party in respect of any public
disclosures under any other Transaction Agreement.


(i)This Subscription Agreement may not be amended, modified, waived or
terminated except by an instrument in writing, signed by the parties hereto.
Upon the effectuation of such waiver, modification, amendment or termination,
such amendment, modification, waiver or termination shall be binding on the
parties hereto.


(j)This Subscription Agreement and the other Transaction Agreements constitute
the entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. This Subscription Agreement shall not
confer any rights or remedies upon any Person other than the parties hereto and
their respective permitted successors and assigns.


(k)Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such permitted assigns.


(l)If any provision of this Subscription Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.


(m)This Subscription Agreement may be executed and delivered in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.


20



--------------------------------------------------------------------------------



(n)This Subscription Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.


(o)The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise. IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY PUNITIVE, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, LOST PROFITS, LOST BUSINESS OPPORTUNITIES, DIMINUTION OF
VALUE, OR DAMAGE TO BUSINESS OR CUSTOMER RELATIONSHIPS, THAT ARISE FROM ANY ACT
OR OMISSION IN PERFORMANCE OR FAILURE TO PERFORM UNDER THIS SUBSCRIPTION
AGREEMENT, WHETHER SUCH DAMAGES ARISE OUT OF AN ACTION IN CONTRACT, NEGLIGENCE,
TORT, OR OTHERWISE AND EVEN IF SUCH PARTY KNEW OR SHOULD HAVE KNOWN OF THE
POSSIBILITY THEREOF. EACH PARTY HEREBY RELEASES AND WAIVES ANY CLAIMS AGAINST
THE OTHER PARTY REGARDING SUCH DAMAGES. THE LIMITATIONS OF LIABILITY SET FORTH
HEREIN SHALL NOT APPLY TO ANY OTHER TRANSACTION AGREEMENTS ENTERED INTO BY THE
PARTIES (OR THEIR RESPECTIVE AFFILIATES) EXCEPT TO THE EXTENT SET FORTH IN SUCH
AGREEMENTS.


(p)This Subscription Agreement shall be governed by, and construed in accordance
with, the Laws of the state of Delaware, without regard to the principles of
conflicts of laws that would otherwise require the application of the Law of any
other state.


(q)The parties agree that all disputes, legal actions, suits and proceedings
arising out of or relating to this Subscription Agreement must be brought
exclusively in the Court of Chancery of the state of Delaware and any state
appellate court therefrom within the state of Delaware (or, if the Court of
Chancery of the state of Delaware declines to accept jurisdiction over a
particular matter, any federal court within the state of Delaware or, in the
event each federal court within the state of Delaware declines to accept
jurisdiction over a particular matter, any state court within the state of
Delaware) (collectively the “Designated Courts”). Each party hereby consents and
submits to the exclusive jurisdiction of the Designated Courts. No legal action,
suit or proceeding with respect to this subscription agreement may be brought in
any other forum. Each party hereby irrevocably waives all claims of immunity
from jurisdiction and any objection which such party may now or hereafter have
to the laying of venue of any suit, action or proceeding in any Designated
Court, including any right to object on the basis that any dispute, action, suit
or proceeding brought in the Designated Courts has been brought in an improper
or inconvenient forum or venue. Each of the parties also agrees that delivery of
any process, summons, notice or document to a party hereof in compliance with
Section 9(a) of this Subscription Agreement shall be effective service of
process for any action, suit or proceeding in
21



--------------------------------------------------------------------------------



a Designated Court with respect to any matters to which the parties have
submitted to jurisdiction as set forth above.


(r)This Subscription Agreement may only be enforced against, and any claim,
action, suit or other legal proceeding based upon, arising out of, or related to
this Subscription Agreement, or the negotiation, execution or performance of
this Subscription Agreement, may only be brought against the entities that are
expressly named as parties hereto and then only with respect to the specific
obligations set forth herein with respect to such party. No past, present or
future director, officer, employee, incorporator, manager, member, partner,
stockholder, Affiliate, agent, attorney or other representative of any party
hereto or of any Affiliate of any party hereto, or any of their successors or
permitted assigns, shall have any liability for any obligations or liabilities
of any party hereto under this Subscription Agreement or for any claim, action,
suit or other legal proceeding based on, in respect of or by reason of the
transactions contemplated hereby.
[Signature Page Follows]
22




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date first set forth above.
COMPANY:
NIKOLA CORPORATION




                                                                        By:_/s/
Trevor R. Milton______________
                            Name: Trevor R. Milton
                            Title: Executive Chairman


SUBSCRIBER:
GENERAL MOTORS HOLDINGS LLC




                                                                        By:__/s/
Mary T. Barra_______________
                            Name: Mary T. Barra
                            Title: CEO






[Signature Page to Subscription Agreement]

